Citation Nr: 1638423	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  13-10 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Michael Sullivan, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Dustin Ware, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1997 to August 2005.

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2011 Rating Decision by the Department of Veterans Affairs (VA) Regional Office (RO) Cleveland, Ohio. 

The Veteran testified at a hearing in December 2013 before the undersigned Veterans Law Judge in Washington, D.C.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This claim was previously before the Board in August 2015, at which time the claim was remanded to allow the AOJ to further assist the Veteran in its development, including attempting to confirm his claimed stressors as well as providing a VA examination.  

An examination is important, even if the Veteran's stressors are not verified, because any diagnosed PTSD may be due to fear of hostile military or terrorist activity - a stressor that does not require independent verification.  See 38 C.F.R. § 3.304 (f)(3).  As such, the Board finds it necessary to reschedule the Veteran for a VA examination.  

A review of the claims file shows a request for a VA PTSD examination was made in May 2016.  A June 2016 Supplemental Statement of the Case indicates this examination was scheduled in June 2016 but the Veteran failed to appear.  

Nevertheless, the claims file contains no copy of any letter or other communication informing the Veteran of the time and place of the examination.  Therefore, the Board cannot determine if notice of the examination's scheduling reached the Veteran's last known address.  

Furthermore, in February 2016 the Veteran reported he missed examinations scheduled in relation to other claims because of homelessness and being out of town but managed to attended rescheduled examination the very next month. 

Still, the Board notes that VA's duty to assist the Veteran in developing the facts and evidence pertinent to a claim is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Thus, the Veteran should be informed that the examination will not be rescheduled indefinitely if he continues to fail to appear, particularly if notification is sent to his last known address and not returned as undeliverable.   

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate
 VA examination to determine the nature and etiology
 of any acquired psychiatric disorder(s), to include 
 PTSD and depressive disorder NOS.  The Veteran's 
 claims folder and a copy of this remand must be made
 available to the examiner prior to the examination. 
 All tests and studies deemed necessary by the 
 examiner should be performed.  Based on a review of 
 the claims folder and the clinical findings of the 
 examination, the examiner must:

 a) Identify any current acquired psychiatric 
 disorder.

 b) For each acquired psychiatric disorder 
 identified, provide an opinion, as to whether it 
 is at least as likely as not (i.e., a 50 percent or 
 greater probability) that the disability is related 
 to the Veteran's period of military service, to 
 include his service in Kosovo and being in fear 
 of hostile military activity.  

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

2. The Veteran must be notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the associated claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for the scheduled examination, documentation must be obtained that shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

3. Then, the claim must be readjudicated.  If the determination of the claim remains unfavorable to the Veteran, he and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




